United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          April 14, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-60598
                           Summary Calendar



RAOUL SAINVIL,

                                           Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 419 919
                        --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Raoul Sainvil, a native and citizen of Haiti, petitions this

court for review of the Board of Immigration Appeals’ (“BIA”)

decision affirming the Immigration Judge’s (“IJ”) decision

denying his applications for asylum, withholding of removal, and

relief under the Convention Against Torture.    When, as in this

case, the BIA adopts the IJ’s decision without a written opinion,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60598
                                 -2-

this court reviews the IJ’s decision.      Mikhael v. INS, 115 F.3d

299, 302 (5th Cir. 1997).

     Sainvil contends that the IJ erroneously found that he

failed to present any evidence in support of his own testimony.

According to Sainvil, the IJ either ignored his sister’s

testimony and the evidentiary packet filed in support of his

applications, or discounted the evidence without reason.      A

review of the record reflects that the IJ considered the evidence

introduced by Sainvil, but concluded that it was not sufficient

to corroborate his testimony and establish that he had a well-

founded fear of persecution on account of his political opinion

or membership in a particular social group.     Thus, the IJ’s

decision reflects a meaningful consideration of the relevant

substantial evidence supporting Sainvil’s claims.     See Abdel-

Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996).

     Sainvil also contends that the IJ erroneously found that his

sister’s testimony contradicted and was fatal to his asylum

claim.   This court will uphold the IJ’s determination that an

alien is not eligible for asylum if it is supported by

substantial evidence.    Ontunez-Tursios v. Ashcroft, 303 F.3d 341,

350 (5th Cir. 2002).    Further, this court will not substitute its

judgment for that of the IJ with respect to credibility

determinations, and this court will not review decisions turning

solely on the IJ’s assessment of the petitioner’s credibility.
                           No. 03-60598
                                -3-

See Efe v. Ashcroft, 293 F.3d 899, 905 (5th Cir. 2002); Chun v.

INS, 40 F.3d 76, 78 (5th Cir. 1994).

     After careful review of the record and the briefs, this

court concludes that the IJ’s determination that Sainvil’s

testimony was not sufficiently detailed, consistent, or

believable to provide a plausible and coherent account of the

basis for his fears and that he was not eligible for asylum is

supported by substantial evidence.     See Ontunez-Tursios, 303 F.3d

at 350.

     Finally, because Sainvil does not challenge the IJ’s denial

of his applications for withholding of removal or relief under

the Convention Against Torture, these issues are deemed

abandoned.   See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052

(5th Cir. 1986).

     PETITION DENIED.